In The
                       Court of Appeals
         Sixth Appellate District of Texas at Texarkana


                             No. 06-22-00075-CV



CARLA SIGLER, IN HER CAPACITY AS BOSQUE COUNTY TREASURER, Appellant

                                      V.

                        TONYA FOSSETT, Appellee




                   On Appeal from the 220th District Court
                          Bosque County, Texas
                        Trial Court No. CV22-094




                Before Morriss, C.J., Stevens and van Cleef, JJ.
                Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

        The appellant has filed a motion with this Court seeking to voluntarily dismiss this

appeal.1 Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:          November 16, 2022
Date Decided:            November 17, 2022




1
Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
                                                      2